Citation Nr: 1545376	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral stress fractures of the legs.


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.  He also served with the West Virginia Army National Guard (ARNG).

This matter initially came before the Board of Veterans' Appeals on appeal from a rating decision issued by the RO.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A transcript of the hearing is associated with the claims folder.

In a June 2014 decision, in pertinent part, the Board denied service connection for bilateral stress fractures of the legs.  Thereafter, the Veteran appealed the Board's denial of this matter to the Court of Appeals for Veteran claims (Court).  In May 2015, the Court vacated the Board's June 2014 decision and remanded the matter for further development and readjudication consistent with its memorandum decision.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's claim for service connection for bilateral stress fractures of the legs was remanded by the Court in May 2015 for action consistent with its memorandum decision.

In the memorandum decision, the Court asserted that the October 2012 examiner provided no rationale for his diagnosis of Osgood-Schlatter disease.  The Court noted that the Veteran had been examined twice before by VA examiners (once before by the same examiner) and Osgood-Schlatter disease was never noted or diagnosed before.  The Court stated that the reports from the Veteran's private physician also do not mention Osgood-Schlatter disease.  The Court asserted that moreover, the Veteran testified at his November 2011 hearing that he first noticed the lump on his leg when doing exercises during basic training in 1974.  The Court stated that given that the October 2012 examination report is the only mention of Osgood-Schlatter disease in the record before the Court, the Court finds the October 2012 examiner's diagnosis without explanation and his statement that the Veteran "apparently had Osgood-Schlatter disease" are unsupported and do not contain sufficient detail.  See 38 C.F.R. § 4.2.  Accordingly, the Court found the October 2012 VA examination inadequate for judicial review.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Board finds that the October 2012 VA examination was inadequate and the Veteran should be afforded a new VA examination.

With that said, the Board notes that the October 2012 examiner stated in his April 2009 examination report that he found bony prominence at patella insertion (Osgood Schlatter/ epiphysitis).  Thus, Osgood-Schlatter disease was previously noted before the October 2012 examination report.  However, the fact that Osgood-Schlatter disease was previously noted does not make the October 2012 VA examination adequate.  Still, as the Court indicated, no rationale was provided for the diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current leg disability, specifically the tibia/shins.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, to include the memorandum decision issued by the Court of Appeals for Veteran claims.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

Based on a review of the entire record and history provided by the Veteran, the examiner should provide a response to each of the following:

A)  Whether the Veteran's leg disability preexisted service.  The examiner should note his or her level of confidence in the opinion and state why.

B)  If the examiner finds that the Veteran's leg disability preexisted service, the examiner should then provide an opinion as to whether his leg disability was permanently aggravated by service.  The examiner should note his or her level of confidence in the opinion and state why.  

C)  If the examiner finds that the Veteran's leg disability did not preexist service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's leg disability had its clinical onset during service or is otherwise related to an event or incident in service.  The examiner is asked to specifically address if the Veteran's current leg disability is related to in-service stress fracture. 

2.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




